NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                     2007-1386


     PRINCO CORPORATION and PRINCO AMERICA CORPORATION,

                                                             Appellants,

                                          v.


                    INTERNATIONAL TRADE COMMISSION,

                                                             Appellee,

                                         and

                          U.S. PHILIPS CORPORATION,

                                                             Intervenor.


   On Appeal from the United States International Trade Commission in
   Investigation No. 337-TA-474.


                                    ON MOTION

                                     ORDER


   The parties jointly move to extend the time for filing their briefs.

   Upon consideration thereof,

   IT IS ORDERED THAT:
      The motion is granted. The Appellants’ and the Appellee’s briefs are due

January 15, 2010; the Intervenor’s brief is due February 5, 2010.


                                         FOR THE COURT


Dated: December 11, 2009                  /s/ Jan Horbaly
                                         Jan Horbaly, Clerk

cc: Eric L. Wesenberg
    Clara Kuehn
    Edward C. DuMont




2007-1386                                   -2-